                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN



EUGENE SCALIA, Secretary                             )
of Labor, United States Department of Labor,         )
                                                     )
                                Plaintiff,           )
                                                     )
               v.                                    )
                                                     )      Case No.: 1RíFYí
E.L.A. FOOD SERVICES LLC, dba                        )      Hon. Paul L. Maloney
EL AZTECO-EAST; and PAUL VLAHAKIS                    )
an individual,                                       )
                                                     )
                                Defendants.          )



                                     CONSENT JUDGMENT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of Labor

(“Secretary”), having filed his Complaint and Defendants E.L.A. FOOD SERVICES LLC and

PAUL VLAHAKIS, an individual (collectively, “Defendants”), having appeared by counsel,

having received a copy of the Complaint, waived service, and having been duly advised in the

premises, agree to the entry of this Consent Judgment without contest. Now, therefore, upon

motion for the attorneys for the Secretary and Defendants, and for cause shown:

       JUDGMENT IS HEREBY ENTERED against Defendants pursuant to sections 16(c)

and 17 of the Act as follows.

       IT IS HEREBY ORDERED AND ADJUDGED, pursuant to section 17 of the Act, that

the Defendants, their officers, agents, servants, successors, employees, and all persons in active

concert or participation with them be and hereby are, permanently enjoined and restrained from

violating the provisions of the Act, in any of the following manners.




                                                1
                                                       I

        A.       'HIHQGDQWVVKDOOQRWFRQWUDU\WRVHFWLRQVDQG D  RIWKH$FWHPSOR\DQ\

nonexempt employees who in any workweek are engaged in commerce or the production of

goods for commerce, or who are employed in an enterprise engaged in commerce or in the

production of goods for commerce, within the meaning of the Act, for workweeks longer than 40

hours, unless such employee receives compensation for his employment in excess of 40 hours at

a rate not less than one and one-half times the regular rates at which he is employed, subject to

Section 13 of the Act.

        B.       'HIHQGDQWV VKDOO QRW FRQWUDU\ WR VHFWLRQV  DQG  D   RI WKH $FW SD\ DQ\ RI

their nonexempt employees who in any workweek are engaged in commerce or in the production

of goods for commerce or who are employed in an enterprise engaged in commerce or in the

SURGXFWLRQRIJRRGVIRUFRPPHUFHZLWKLQWKHPHDQLQJRIWKH$FWZDJHVDWDUDWHOHVVWKDQ

per hour (or at a rate less than such other applicable minimum rate as may hereinafter be

established by amendment to the Act).

        C.       Defendants shall not fail to make, keep and preserve records of their nonexempt

employees and of the wages, hours, and other conditions and practices of employment

maintained by them as prescribed by the regulations issued, and from time to time amended,

SXUVXDQW WR VHFWLRQ  F  RI WKH $FW DQG IRXQG LQ  &)5 3DUW   7KLV LQFOXGHV EXW LV QRW

limited to, maintaining records of all hours worked by each nonexempt employee in each

workday and each workweek, and records of compensation paid to each such employee in each

workweek, whether payment is made by a payroll check, personal check, cash or a combination

WKHUHRI7KHUHFRUGVPDLQWained by Defendants shall also include, but not be limited to, the full




                                                       2
name and last-known mailing address of all employees, the daily work start and stop times of

each employee, and the specific method of payment made to each employee.

       D.      Defendants, their agents, officers or employees shall not, contrary to section

 D  RIWKH$FWthreaten, retaliate, or discriminate in any way against any current or former

employee of Defendants for exercising any rights under the FLSA, including, but not limited to,

employee complaints regarding FLSA compliance made to Defendants or to the Wage and Hour

Division of the United States Department of Labor, or cooperation with an investigation

conducted by the Wage and Hour Division.

                                                 II

       FURTHER, pursuant to section 17 of the Act, Defendants shall not withhold payment of

the sum of  which represents the unpaid minimum wage and overtime compensation

KHUHE\IRXQGWREHGXHIRUWKHSHULRGV IURP-DQXDU\WR-DQXDU\WRWKHSUHVHQW

and former employees named in Exhibit A, attached hereto and made a part hereof, in the

amounts set forth therein.

                                                III

       7KH PRQHWDU\ SURYLVLRQV RI WKLV &RQVHQW -XGJPHQW VKDOO EH GHHPHG VDWLVILHG XSRQ

Defendants’ delivery to the Plaintiff’s representative of the following:

       (1)     Defendants have paid the amounts identified in paragraphs II herein to the

Plaintiff in one payment of $148,567.24 on December 29, 20197KHpayment of $148,567.24

has been delivered to Plaintiff’s counsel by Defendants submitting certified checks or cashier’s

checks payable to "United States Department of Labor - Wage and Hour Division." Defendants

shall also deliver to Plaintiff’s counsel, within seven (7) days after this Consent Judgment is filed

with the Court, a schedule listing the name, last-known address, and social security number of




                                                 3
each employee listed on Exhibit A. Defendants remain responsible for their employer share of

applicable taxes.

       (2)     7KH 3ODLQWLII VKDOO GLVWULEXWH WKH SURFHHGV RI the payment (less legal deductions

for each employee’s share of social security and Federal withholding taxes for back wages) to

the persons identified in Exhibit A, or to their estates, if that be necessary; and any amounts

referenced above of unpaid compensation and liquidated damages not so paid within a period of

three (3) years from the date of receipt thereof shall, pursuant to section 16(c) of the Act, be

FRYHUHGLQWRWKH7UHDVXU\RIWKH8QLWHG6WDWHVDs miscellaneous receipts.

                                                 IV

       Defendants shall not request, solicit, suggest, or coerce, directly, or indirectly, any current

or former employee to return or to offer to return to the Defendants or to someone else for the

Defendants, any money in the form of cash, check, or any other form, for wages previously due

or to become due in the future to said employee under the provisions of this Consent Judgment

or the Act; nor shall Defendants accept, or receive from any employee, either directly or

indirectly, any money in the form of cash, check, or any other form, for wages heretofore or

hereafter paid to said employee under the provisions of this Consent Judgment or the Act; nor

shall Defendants discharge or in any other manner discriminate, nor solicit or encourage anyone

else to discriminate, against any such employee because such employee has received or retained

money due to him from the Defendants under the provisions of this Consent Judgment or the

Act.

                                                  V

       FURTHER, it is agreed by the parties herein and hereby ORDERED that each party

bears its own fees and other expenses incurred by such party in connection with any stage of this




                                                  4
proceeding to date with no costs, including, but not limited to, any and all costs referenced under

the Equal Access to Justice Act, as Amended.

                                                VI

       FURTHER, this Court shall retain jurisdiction of this matter to enforce the terms of this

judgment pursuant to FedHUDO5XOHRI&LYLO3URFHGXUH



SO ORDERED.

DATED __________________________
        January 21, 2020

                                                       /s/ Paul L. Maloney
                                                     Hon. Paul L. Maloney
                                                     United States District Judge


7KHSDUWLHVKHUHE\FRQVHQWWRWKHentry of this Consent Judgment:


/s/ Paul Vlahakis
______________________________
PAUL VLAHAKIS


/s/ Paul Vlahakis
______________________________
E.L.A. FOOD SERVICES LLC,                                   KATE S. O’SCANNLAIN
d/b/a EL AZTECO-EAST                                        Solicitor of Labor

                                                            CHRISTINE Z. HERI
                                                            Regional Solicitor


                                                            V'DYLG-7DQXU\

                                                            DAVID J. TANURY
                                                            Attorney

                                                            U.S. Department of Labor
                                                            Office of the Solicitor
                                                            230 South Dearborn Street, 8th Floor



                                                
/s/ Michael R. Blum                         Chicago, Illinois 60604
                                            7HOHSKRQH--
MICHAEL R. BLUM                             Facsimile: 312--
Attorney for All Defendants                 Email: 7DQXU\GDYLGM@dol.gov

Foster Swift Collins & Smith PC
1RUWKZHVWHUQ+LJKZD\6XLWH
Southfield, MI 48034
PhRQH
)D[
mblum@fosterswift.com
www.fosterswift.com




                                        6
                              EXHIBIT A

Last Name       First Name
Espino          Monico                   $99.69
Fajardo         Hector                   $71.79
Garcia          Ruben                 $6,964.88
GreenBerg       Zachary                $920.00
Hitchcock       Robert                 $195.27
McQueen         James                  $455.23
Nickels         Christopher              $20.16
Perez           Miguel                   $33.77
Reices          Kylie                 $8,784.79
Adame           Jazmine               $3,087.19
Anderson        Adam                  $1,911.01
Appledoorn      Anna                  $2,634.28
Beachbau        Isabella              $1,096.89
Beadling        Drew                   $454.36
Belanger        Brooke                $4,515.01
Biere           LaRon                    $34.35
Binke           Olivia                 $647.71
Bravo-Ramirez   Julian                   $56.33
Breck           Mckahla                $663.53
Brooks          Morgan                $1,007.62
Bunish          Brett                 $2,144.78
Burney          Whitney                $404.38
Campbell        Consuela              $2,979.65
Candela         Breanna               $1,430.21
Carter          Elizabeth             $1,732.22
Cataldo         Angela                $2,003.73
Chandler        Whitney                $772.47
Culing          Campbell              $1,231.97
Cummings        Brennen                  $37.37
Cummings        Spencer               $2,961.10
Denoyer         Sudney                $1,953.37
Duke            Kandice               $3,889.18
Dulmage         Mariah                $1,544.58
Eisbrenner      Louis                    $45.49
Eldredge        Calli                  $163.04
Engle           Ian                      $27.32
Flemming        Hannah                   $33.57
Frantz          Jameie                $1,797.28
Geerligs        Nickolas               $808.58
Goss            Ruby                   $929.24


                                  7
Green            Maria            $1,463.14
Griffin          Caroline          $823.46
Gubert           Tammy            $8,098.29
Higgins          Kyrie            $3,346.00
Jerzak           Michael          $2,643.91
Johnston-Roper   Kellon           $1,125.85
Kaufman          Eric               $630.16
Kimberly         Kevin            $1,392.02
Klaus            Courtney         $5,817.72
Korrey           Alexis             $100.03
Leitner          Rachel           $4,851.98
May              Austin            $894.89
McArdle          Heather            $626.17
McKinney         Etaly              $444.40
Merry            Breann           $3,996.72
Miksicek         Eli              $2,385.72
O'Hare           Lance            $2,037.05
Padilla          Maddie            $229.18
Pavlinac         Rhiannon         $2,181.90
Peters           Amber              $524.58
Pirrie           Deanna              $34.04
Platte           Brian             $172.83
Pullano          Max               $131.58
Rakipi           Rina             $2,293.70
Rogers           Kyle             $6,051.31
Romain           Noah             $1,412.52
Rudert           John             $1,463.64
Sahouri          Zach             $6,602.10
Schultz          Alyssa           $3,643.00
Shanker          Julia              $702.79
Smith            Rachel           $6,233.08
Stevens          Joseph           $1,227.36
Swider           Katryna          $1,462.82
Tabaczka         Brittany           $807.95
Thompson         Demeterios       $2,935.21
Tyler            Max              $1,752.62
Urban            Andrea           $1,962.11
Vasquez          Randy              $760.84
Vaughn           Luke              $229.70
Wilder           Heather            $701.66
Williams         Juwan               $40.85
Wilman           Michael             $79.70
Willoughby       Stephanie        $2,001.03


                              8
Wojtunik   Adam            $377.22
Wright     Meredith       $1,331.02




                      9
